Citation Nr: 1539644	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a right thumb scar. 

2. Entitlement to an initial, compensable disability rating for residuals of right thumb fracture.

3.  Entitlement to an initial compensable evaluation for a right elbow degenerative joint disease (DJD), prior to May 1, 2013, and a rating greater than 10 percent disabling thereafter. 

4. Entitlement to an initial evaluation greater that 40 percent or a lumbar spine disability prior to October 19, 2012, and greater than 20 percent disabling thereafter. 

5. Entitlement to an initial evaluation greater than 10 percent for sciatica of the left lower extremity prior to July 13, 2012, and greater than 20 percent disabling thereafter.  

6. Entitlement to an initial evaluation greater than 10 percent for left hip DJD/limitation of flexion prior to July 13, 2012 and greater than 20 percent disabling thereafter. 

7. Entitlement to a separate initial rating greater than 10 percent for left hip limitation of extension from July 13, 2012.   

8. Entitlement to an initial separate initial rating greater than 10 percent for left hip impairment, from July 13, 2012. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 19, 1962 to January 11, 1965 and from March 19, 1965 to October 31, 1983.  The Veteran was awarded the Combat Infantryman Badge, the Purple Heart Ribbon, and a Silver Star Medal. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which, inter alia, granted service connection for lumbar strain with DJD and compression fracture at T8, left lower extremity sciatica, left hip DJD, right elbow DJD, and right thumb fracture, and assigned initial ratings of 20, 0, 10, and 0, respectively, effective October 19, 2010.  At the same time, the RO denied service connection for right thumb shrapnel scar.   
In a December 2012 rating decision, the RO, inter alia, the RO increased the evaluation assigned for left lower extremity sciatica to 20 percent disabling, effective October 19, 2012.  

In a January 2013 rating decision, the RO increased the evaluation assigned for left hip degenerative joint disorder to 20 percent disabling based on limitation of flexion, effective July 13, 2012.  In an accompanying notification letter, the RO denied entitlement to a TDIU rating. 

In a December 2013 rating decision, a Decision review Officer (DRO) increased the ratings assigned for the Veteran's lumbar spine disability to 40 percent disabling from October 19, 2010 and prior to October 19, 2012, and assigned a 20 percent disability evaluation thereafter; for left lower extremity sciatica to 10 percent disabling from October 19, 2010 and 20 percent disabling from July 13, 2012; and for a right elbow disability to 10 percent disabling, effective May 1, 2013. 

In a March 2014 rating decision, a DRO assigned separate 10 percent evaluations for left hip limitation of extension and limitation of adduction/rotation, effective July 13, 2012, as part and parcel to the current claim on appeal seeking an increased initial rating for a left hip disability.  

In May 2015, the Veteran's representative submitted additional argument and evidence in support of the appellant's claim and waived initial RO consideration.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The currently demonstrated right thumb scar is related to an in service injury to the Veteran's right thumb.   

2. Throughout the appeal period, the Veteran's residuals of a right thumb fracture is manifested by x-ray evidence of DJD of the major thumb with decreased motion and strength, and with a gap of less than one inch between the thumb pad and the fingers; a gap of one or more inches between the thumb pad and fingers when the thumb is attempting to oppose the fingers or ankylosis of the thumb has not been shown. 

3. Prior to May 1, 2013, the Veteran's right elbow DJD is manifested by a subjective history of elbow pain and range of motion of flexion to 145 degrees and extension to 0 degrees without pain or additional loss of motion on repetition. 

4. From May 1, 2013, the Veteran's right elbow DJD is manifested by no more than elbow pain or tenderness upon palpation and range of motion of flexion to 145 degrees and extension to 0 degrees without pain or additional loss of motion on repetition.

5. Prior to October 12, 2012, the Veteran's lumbar spine disability is manifested by orthopedic impairment characterized by pain and limitation of motion; ankylosis or incapacitating episodes requiring bedrest prescribed by a physician have not been shown.

6. From October 12, 2012, the Veteran's the Veteran's lumbar spine disability is manifested by limitation of motion; forward flexion of 30 degrees or less, favorable or unfavorable ankylosis of the spine, or physician prescribed bed rest for incapacitating episodes have not been not shown.

7. Prior to October 19, 2012, the Veteran's left lower extremity sciatica is manifested by chronic mid and low back pain radiating into the left hip, decreased pain or pinprick in the lateral foot, and decreased muscle strength in left hip and knee flexion and extension, more nearly approximating mild incomplete paralysis of the sciatic nerve.

8. From October 19, 2012, the Veteran's left lower extremity sciatica, is manifested by decreased muscle strength in left hip flexion and left knee extension; deep tendon reflexes of 3+ in the left knee; decreased sensation in the left thigh/knee, lower leg/ankle, and foot/toes; radiculopathy with moderate constant pain, moderate intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness, more closely approximating moderately severe incomplete paralysis.

8. Prior to July 13, 2012, the Veteran's left hip disability was manifested by limitation of motion, including limitation of adduction with the inability to cross legs; left hip limitation of extension at 5 degrees, limitation of flexion to less than 45 degrees, ankylosis, impairment of the femur, or flail hip joint have not been shown. 

9. From the July 13, 2012, the Veteran's left hip disability was manifested by limitation of motion, including limitation of flexion to 30 degrees, limitation of extension to 5 degrees, and limitation of adduction with the inability to cross legs and limitation of rotation with the inability to toe-out more than 15 degrees; limitation of flexion to 20 degrees or less, limitation of abduction with motion lost beyond 10 degrees, ankylosis, impairment of the femur, or flail hip joint have not been shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for right thumb scar are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2. Throughout the appeal period, the criteria for an initial evaluation of 10 percent, but no higher, for residuals of a right thumb fracture have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5228 (2015).

3. Prior to May 1, 2013, the criteria for an initial evaluation in excess of 10 percent evaluation for the Veteran's right (major) elbow DJD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5206 (2015). 
 
4. Throughout the appeal period, the criteria for an evaluation in excess of 10 percent for the Veteran's right (major) elbow DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5206 (2015).

5. Prior to October 19, 2012, the criteria for an initial evaluation in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.120, 4.124a, DCs 5235-5243 (2015).

6. From October 19, 2012, the criteria for an initial evaluation in excess of 20 percent for a lumbar spine disability have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.120, 4.124a, DCs 5235-5243 (2015).

7. Prior to October 19, 2012, the criteria for an initial evaluation in excess of 10 percent for left lower extremity sciatica have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2015).

8. From October 19, 2012, the criteria for an initial evaluation of 40 percent, but no higher, for left lower extremity sciatica have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2015).

9. Prior to July 13, 2012, the criteria for an initial evaluation in excess of 10 percent for left hip DJD/limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5252 (2015).

10. From July 13, 2012, the criteria for an initial evaluation in excess of 20 percent for left hip DJD/limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5252 (2015).

11. From July 13, 2012, the criteria for an initial evaluation in excess of 10 percent for left hip impairment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5253 (2015).

12. From July 13, 2012, the criteria for an initial evaluation in excess of 10 percent for left hip limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5251 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As service connection for a right thumb scar is being granted in the decision below, there is no need to belabor the impact of the VCAA with regards to this issue. 

With respect to the issue of a higher initial rating for the right thumb, right elbow, lumbar spine, left lower extremity sciatica, and left hip disabilities, the Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of private and VA treatment and VA examination reports.  The RO has requested all private treatment records identified by the Veteran in association with this claiming and either received such records or a negative response.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

Additionally, the Veteran was afforded VA examinations in March 2009, December 2010, October 2012, May 2013, and July 2014 to address the severity of the Veteran's service-connected right thumb, right elbow, lumbar spine, left lower extremity sciatica, and left hip disabilities.  The Board finds that the examinations with opinions are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, physical examination, and provide sufficient medical opinions with rationales so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Initially, the Veteran claimed that his right thumb scar was related to a shrapnel wound injury incurred in or caused by combat in Vietnam. 

Service treatment records, including August 1983 retirement repot of medical examination, were negative for any complaints, treatment, or diagnoses related to a right thumb scar or shrapnel wound to his right thumb.  Treatment reports dated in July 1976, included x-rays, which revealed that the Veteran fell on his right hand during exercises and received a bennet fracture to his right thumb.  On August 1983 retirement report of medical history, the Veteran specifically checked no when asked if he had any skin disease.  The examiner noted that the Veteran fractured his right thumb in 1976; however, there was no mention of a right thumb scar.  

Service personnel records and DD Forms 214, Reports of Separation, reveal that the Veteran has been awarded the Silver Star Medal, Purple Heart Ribbon, and Combat Infantryman Badge.  Since the Veteran is a combat Veteran, and service-connection has been awarded for shrapnel scars to the right thigh and elbow, a shrapnel scar is consistent with the facts and circumstances of his service in a combat area.

Post-service, on December 2010 VA scar examination, the examiner identified a number of shrapnel wound injuries, including in the Veteran's right elbow, forearm, thigh, and calf.  On December 2010 VA hand, thumb, and fingers examination, the Veteran reported that he fell with his hand in the strap of his M4 riffle, twisted the strap, and fractured his thumb.  

Accordingly, the Board finds that the second Shedden element, an in-service injury, has been demonstrated. 

With respect to the first Shedden element (evidence of a current disability), while the December 2010 VA scar and hand, thumb, and fingers examinations did not specifically identify a right thumb scar, on May 2013 VA hand and fingers along with scars/ disfigurement disability benefits questionnaires (DBQs), the examiner identified a linear scar on the medial aspect of the base of the right thumb.  Accordingly, a current disability has been demonstrated.
With respect to the third Shedden element, competent and credible evidence of a nexus, in the above-mentioned May 2013 VA hand and fingers DBQ, the examiner found that the Veteran that the Veteran did have a scar (surgical or otherwise) related to the identified diagnosis of right thumb fracture.  

While the Board is cognizant that the Veteran's service treatment records are negative for any complaints or treatment for a right thumb scar, the service treatment records did document an in-service bennet fracture to the right thumb and the May 2013 VA examiner provided an opinion after a review of the claims file and interview and examination of the Veteran.  The Board finds the evidence to be at least in relative equipoise in showing that that the Veteran's current right thumb scar is related to his in-service right thumb injury. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.

III. Increased Rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue. See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 governs traumatic arthritis, and directs that it shall be rated analogous to arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

A. Residuals of a Right Thumb Fracture

Entitlement to service connection for residual of a right thumb fracture was established in January 2011, and the RO assigned an initial, noncompensable (zero percent) rating pursuant to 38 C.F.R. §4.71a, DC 5228, effective October 19, 2010.  The Veteran has asserted that his disability warrants a compensable rating. 

Under DC 5228, limitation of thumb motion that manifests as a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 10 percent rating for either the major or minor extremity.  Such limitation of motion that manifests as a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers warrants a 20 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a, DC 5228.

On review of the record, treatment records from Dr. Kwan, Cannon AFB, Clovis High Plains Hospital VAMC are negative for any complaints, treatment, or diagnoses related to residuals of a right thumb fracture.  

On December 2010 VA hand, thumb, and fingers examination, the Veteran reported that he could not twist off a bottle cap or use certain tools due to right thumb weakness.  He denied having any pain.  He reported that he had limited movement in his thumb.  On physical examination, there was deformity and an overall decrease in hand strength and dexterity with no other symptoms.  He used the base of his hand and the 4th and 5th digits (instead of his thumb and index finger) to grip, hold, and use tools.  He did not have a history of flare-ups or joint symptoms.  There was no gap between right thumb pad and fingers, no pain or additional limitation of motion after repetitive motion, and no amputation or ankylosis.  After examination and x-ray results, he was diagnosed with healed fracture of the right thumb with residual limitation of movement in the right thumb and right reduced strength in grip as well as DJD of the right thumb.  The examiner reported that the disability impacted the Veteran's occupational setting due to decreased manual dexterity.  Regarding activities of daily living, there was a mild effect on recreation, grooming, and feeding and a moderate effect on chores, shopping, exercise, and sports.  

On May 2013 VA hand and fingers disability benefits questionnaire (DBQ), the Veteran reported that there was no pain in the thumb, but there was decreased range of motion and decreased strength.  The condition was stable and the Veteran denied having surgery on his right thumb.  The Veteran reported that he is right-hand dominant and denied having flare-ups that impacted the function of the hand.  On examination, there was a gap between the thumb pad and fingers of less than 1 inch (2.5 cm).  There was no objective evidence of painful motion.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index or long fingers.  There was no additional limitation of motion for any fingers on repetitive testing.  The Veteran did have functional loss or functional impairment of the fingers or thumbs in that there was less movement than normal and weakened movement in the thumb.  There was no tenderness or pain to palpation in the hand, including the thumb and fingers.  Right hand grip was 4/5.  The examiner reported that the Veteran did not have ankylosis of the thumb and/or fingers.  Effective function remained in the hand, finger, or thumb, which would not be equally serviced by an amputation with prosthesis.  In regards to functional impact, the Veteran's hand, thumb, or finger condition mildly impaired sedentary and physical work.  

When the Veteran's manifestations of the right thumb are applied to the rating criteria at Diagnostic Code 5228 for limitation of motion of the thumb, a compensable rating is not applicable under this code, as there are no gaps of one inch or more between the thumb pad and fingers, with the thumb attempting to oppose the fingers, or between the tips of the fingers to the proximal transverse creases.  

However, the examiner clearly indicated that the Veteran had DJD of the thumb, and there were objective findings of limitation of movement, weakened movement, and reduced strength in grip. 

In this case, the examiner noted the Veteran's complaints of decreased grip strength (weakness) and limited motion.  The Veteran is certainly competent to report his decreased motion and weakness and there is no reason to doubt his credibility in this regard.  Although swelling, muscle spasm, or painful motion were not found on examination, the Board has considered the Veteran's complaints of weakness and decreased motion, as well as the objective findings of arthritis, limitation of motion, and decreased strength.  As noted above, the Veteran's limited motion does not warrant a rating in excess of 10 percent under Diagnostic Code 5228, because there are no gaps of one or more inches between the thumb pad and the fingers when attempting to oppose the fingers.  However, given the x-ray findings of arthritis, along with the noncompensable limitation of motion and complaints and objective findings of weakness and decreased grip strength, a 10 percent rating, by analogy, is the most appropriate rating under DC 5010-5228. 

A higher rating is not for application because no ankylosis of the thumb is shown, and because the arthritis under consideration does not cover a major joint or group of minor joints.

For the foregoing reasons, the preponderance of the evidence is against the claim and a disability rating in excess of 10 percent for the service-connected residuals of a right thumb fracture is not warranted.  

The Board has considered the Veteran's right thumb disability under all other potentially applicable diagnostic codes; however, the Veteran's disability only involves his thumb and the evidence shows his disability is not manifested by ankylosis.  Therefore, DCs 5224, which evaluates ankylosis of the thumb, and DCs 5229 and 5230, which evaluate limitation of motion of the index, long, ring, and little fingers, are not for application in this case.

Although the Board granted service connection for a right thumb scar, above, any assigned rating for that disability is not currently before the Board.  

The Board has also considered the provisions related to Muscle Groups VII to IX, Diagnostic Codes 5307 to 5309, as strength of 4/5 was found on examination.  A Note following those codes indicates that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc., so disability was to be rated on limitation of motion with a minimum of 10 percent.  Based on the Veteran's symptoms, including weakness, which result in noncompensable limitation of motion, a rating in excess of 10 percent is not warranted and to assign a separate rating under Codes 5307 to 5309 would constitute impermissible pyramiding.  

The preponderance of the evidence is against a finding of a disability rating in excess of 10 percent for the Veteran's residuals of a right thumb fracture at any point throughout the appeal period. 

B. Right Elbow Disability

The Veteran's service-connected right elbow disability has been rated as noncompensable prior to May 1, 2013 and 10 percent disabling thereafter, pursuant to DCs 5010-5206.

Under DC 5206, limitation of flexion of the forearm to 110 degrees warrants a non-compensable rating, limitation to 100 degrees warrants a 10 percent rating, limitation to 90 degrees warrants a 20 percent rating, limitation to 70 degrees warrants a 30 percent rating, limitation to 55 degrees warrants a 40 percent rating, and limitation to 45 degrees warrants a maximum 50 percent disabling.  These percentages apply to both major and minor arms. 38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, limitation of extension of the forearm to 45 degrees or 60 degrees warrants a 10 percent rating, limitation to 75 degrees warrants a 20 percent rating, limitation to 90 degrees warrants a 30 percent rating, limitation to 100 degrees warrants a 40 percent rating, and limitation to 110 degrees warrants a maximum 50 percent disabling.  These percentages apply to both major and minor arms.  38 C.F.R. § 4.71a, DC 5207.

Under DC 5208, when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees, a 20 percent evaluation is assigned.  These percentages apply to both major and minor arms.  38 C.F.R. § 4.71a, DC 5208.

i. Prior to May 1, 2013

On December 2010 VA examination, range of motion of the Veteran's right elbow was 0 to 145 degrees of flexion, 0 to 0 degrees of extension, 0 to 80 degrees of pronation, and 0 to 85 degrees of supination.  There was no objective evidence of pain or additional limitations after repetitive motion testing.  Such limitation of motion is noncompensable under DCs 5206, 5207, 5208, and 5213.

However, during his December 2010 VA examination, the Veteran provided credible and persuasive statements regarding pain and stiffness.  During the examination, the examiner found that the disability caused significant effects on the Veteran's occupation due to problems with lifting, carrying, reaching, and pain.  In regards to activities of daily living, there was a mild effect on shopping, traveling, feeding, bathing, dressing, grooming, and driving, as well as a moderate effect on chores, exercise, and recreation.  The disability prevented the Veteran from engaging in sports.  X-rays revealed two radiodense foreign bodies the soft tissues overlying the distal humerus; mild bony proliferation along the lateral epicondyle and related to chronic epicondylitis or previous trauma.  In light of both the clinical findings and the Veteran's statements and upon application of the provisions of 38 C.F.R. § 4.59, the Board concludes that a 10 percent evaluation is warranted for the Veteran's right elbow DJD for the period prior to May 1, 2013.  38 C.F.R. §§ 4.59, 4.71a, DC 5206.

ii. Prior to and from May 1, 2013, Rating Higher Than 10 Percent

Based on the grant above, the Veteran's right elbow disorder will now be rated at 10 percent throughout the entire appeal period.  The remaining question, then, is whether a rating higher than 10 percent is warranted at any time.

On December 2010 VA examination, a neurological examination was normal, muscle tone was normal, and there was no muscle atrophy.  

On October 2012 VA general medical examination, muscle strength in the right elbow with flexion and extension was 5/5 and there was no muscle atrophy.

On May 2013 VA elbow and forearm DBQ, the Veteran had complaints of daily pain.  He claimed that during flare ups or when the joint was used repeatedly over a period of time, pain, fatigability, and incoordination significantly limited the functional ability of his right elbow.  He estimated that during flare ups, his range of motion was 30 to 40 percent of non-flare range of motion and moderately to severely limited activity.  Range of motion studies revealed that right elbow flexion was 145 degrees or greater with no objective evidence of pain.  Right elbow extension was 0 degrees (no limitation of extension) with no objective evidence of painful motion or any degree of hyperextension.  There was no additional limitation in the range of motion during repetitive-use testing.  The examiner indicated that the Veteran did not have any functional loss and/or functional impairment of the elbow or forearm.  There was objective evidence of localized tenderness or pain on palpation on the right elbow or forearm.  Muscle strength was 5/5/ with right elbow flexion and extension.  The examiner found that the Veteran did not have ankylosis or any other additional conditions.  The Veteran did not have any right elbow surgery.  There was remaining effective function of the right elbow, so that amputation with prosthesis would not equally serve the Veteran.  In regards to functional impact on occupation, the examiner found that the right elbow condition mildly impaired sedentary work and mildly to moderately impaired physical work.  

Therefore, on and after May 1, 2013, the Veteran's right elbow DJD has been shown to be manifested by no more than a subjective history of right elbow pain, objective evidence of localized tenderness or pain on palpation, flexion to 145 degrees and extension to 0 degrees without pain and no additional loss on repetition.

However, neither the 2010 nor the 2013 VA examination results showed that the Veteran's right elbow limitation of motion warranted assignment of even compensable evaluations under DCs 5206, 5207, and 5208.  The Veteran's right elbow DJD symptoms clearly merit assignment of the current 10 percent evaluations under the provisions of Diagnostic Code 5003. In the absence of any findings consistent with a compensable degree of limitation of motion of the right elbow under the relevant diagnostic code, the Board finds that schedular evaluations in excess of 10 percent are not warranted for the Veteran's right elbow disability for any time period on appeal. 38 C.F.R. § 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5206, 5207, and 5208.

The Board has considered whether there is any additional functional loss not contemplated in the currently assigned ratings.  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2015).  The Veteran is competent to report that during flare ups or when the joint was used repeatedly over a period of time, pain, fatigability, and incoordination significantly limited the functional ability of his right elbow.  He estimated that during flare ups, his range of motion was 30 to 40 percent of non-flare range of motion and moderately to severely limited activity.  See May 2013 VA Examination; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds his reports credible and entitled to probative weight; however, the Board assigns more probative weight to consistent findings of normal ranges of right elbow motion with no objective evidence of pain or any additional limitation of motion on repetitive-use testing.  Additionally, on May 2013 VA examination, the examiner reported that the Veteran did not have any functional loss and/or functional impairment of the elbow or forearm.  In regards to functional impact on occupation, the examiner found that the right elbow condition mildly impaired sedentary work and mildly to moderately impaired physical work.  Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that to constitute functional loss, pain "must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance'") (citing 38 C.F.R. § 4.40 (2015)).

The Board also notes that the Veteran has been separately service-connected and assigned a noncompensable rating for right elbow scar; however, the Veteran did not appeal that portion of the January 2011 rating decision, and this matter is not before the Board. 

In sum, after review of the evidence of record, the evidence shows that a 10 percent rating is warranted for the right elbow disability, but not higher, since the award of service connection.  See Fenderson, 12 Vet. App. at 126-127 (1999).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an even higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C. Lumbar Spine Disability
 
The Veteran's lumbar spine disability is currently rated as 40 percent disabling from October 19, 2010 and prior to October 19, 2012, and 20 percent disabling thereafter under DC 5242 (for rating degenerative arthritis of the spine) and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.  A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

Note (5) of the general rating formula further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

For intervertebral disc syndrome (IVDS), IVDS can be rated under Diagnostic Code 5243 or under the general rating formula for spine disorders, so alternatively under Diagnostic Codes 5235-5242.  Diagnostic Code 5243 provides for a maximum 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; a 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. §  4.71a, DC 5243 (2015).

The VA treatment records and military facility treatment records showed ongoing treatment for the Veteran's low back pain.

i. Prior to October 19, 2012

On review of the record, treatment records from Presbyterian Medical Group showed that the Veteran's back was tender in December 2010.

On December 2010 VA examination, the Veteran reported that he had chronic mid and low back pain with radiation in to the left hip.  There was a history of fatigue, decreased motion, stiffness, weakness, spasm, and dull aching pain in the spine, which increased with bending, prolonged standing, or sitting.  The pain was moderate, constant, and daily.  The Veteran used a walker for assistance.  On examination, the Veteran's posture was stopped and his head was slightly bent forward.  His gait was normal.  There were no abnormal spinal curvatures and no ankylosis.  There was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Range of motion revealed forward flexion to 20 degrees, extension to 0 degrees, bilateral lateral flexion and rotation each to 10 degrees with objective findings of pain.  There was pain on repetitive-use testing, but no additional limitations.  The examiner reported that there was no thoracolumbar spine ankylosis.  Deep tendon reflexes were normal.  The Veteran was diagnosed with DJD of the lumbar spine and lumbar strain with left sciatica, which affected his ability to lift and carry due to pain.  The condition affected prolonged sitting and standing, lifting and carrying, and ambulation.  He was also diagnosed with healed compression fracture of the thoracic spine with residual pain.  

In order to warrant an increased evaluation under the general rating formula, either at the higher 50 or100 percent level, the Veteran's low back disability must respectively involve unfavorable ankylosis of his entire thoracolumbar (thoracic and lumbar) spine or entire spine, meaning when additionally considering the adjacent cervical segment. 

There is no medical or lay evidence of ankylosis during the claim period prior to October 19, 2012, and VA physical examination performed in December 2010 clearly establish the Veteran has maintained some useful motion of his lumbar spine (even accepting he does not have normal range of motion).  On examination, the Veteran's posture was stopped, his head was slightly bent forward, and he utilized a walker, but it was apparent that he retained some effective use of his thoracolumbar spine and the examiner specifically found that there was no ankylosis in the thoracolumbar spine.  

VA is required to consider functional impairment when evaluating disabilities based on limitation of motion, but the provisions of 38 C.F.R. § 4.40  and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  When the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.  Regardless, even considering the Veteran's history of fatigue, decreased motion, stiffness, weakness, spasm, and dull aching pain in the spine along with problems with prolonged sitting and standing, lifting and carrying, and ambulation, the examiner December 2010 VA examiner specifically found that there was no ankylosis in the thoracolumbar spine.  Therefore, the Board cannot conclude that his lumbar spine disability involves even what amounts to ankylosis.  For this reason, he is not entitled to a rating higher than 40 percent under the general rating formula (i.e., under DCs 5235-5242).

The Board additionally has considered the application of DC 5243; however, the evidence does not establish that the Veteran's lumbar spine disability results in incapacitating episodes requiring bedrest prescribed by a physician.  During his December 2010 VA examination, he reported that there was a history of fatigue, decreased motion, stiffness, weakness, spasm, and dull aching pain in the spine, which increased with bending, prolonged standing, or sitting; however, there was no additional suggestion that the Veteran required bedrest that was doctor prescribed.  Thus, the preponderance of the evidence is against a finding that he has experienced incapacitating episodes, certainly not of the frequency and duration contemplated by a higher 60 percent evaluation.  For these reasons, an increased rating also is not warranted under the criteria of DC 5243 pertaining to IVDS at any time during the claims period. 

Therefore, the Veteran's lumbar spine disability is appropriately rated as 40-percent disabling for the appeal period from October 19, 2010 and prior to October 12, 2012 based on the extent of his orthopedic impairment.

ii. From October 19, 2012

On review of the record, on October 2012 VA back (thoracolumbar spine) conditions DBQ, the Veteran was diagnosed with degenerative lumbar disc disease.  The Veteran claimed that his back disability had become worse since the last VA examination in December 2010.  He stated that he was weaker, and got tired more easily with prolonged standing or walking.  The Veteran reported that he was hospitalized for three months including rehabilitation after a stroke in January 2012.  He stated that he had significant stiffness with turning or bending, which may last three to four days, in which he took Flexeril.  He reported that flare-ups impacted the function of the thoracolumbar spine.  Range of motion studies revealed forward flexion to 80 degrees with painful motion at 75 degrees; extension was to 20 degrees with pain at 15 degrees; right lateral flexion was to 20 degrees with painful motion at 20 degrees; left lateral flexion was to 25 degrees with pain at 20 degrees; right lateral rotation was to 30 degrees or greater with pain at 25 degrees; and left lateral rotation was to 20 degrees with pain at 20 degrees.  There was additional limitation in range of motion following repetitive-use testing.  Functional loss and/or impairment was manifested by less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  There was tenderness or pain to palpation across the thoracic spine region.  There was guarding or muscle spasm present, but it did not result in abnormal gait or spinal contour.  The Veteran had IVDS with no incapacitating episodes over the past 12 months.  He used a wheelchair, braces, a cane, and a walker for assistance.  He did not have a vertebral fracture.  The condition impacted his ability to work in that he would have difficulty with any work that required lifting, bending, or twisting.  The condition should not affect sedentary work.   

On May 2013 VA examination, the Veteran was diagnosed with chronic lumbar strain with DJD and compression fracture at T8 and left lower extremity sciatica.  He had complaints of daily back pain radiating down the left leg.  He reported that flare-ups additionally limited activity.  He claimed that during flare-ups or when his back was used repeatedly over a period of time, pain, fatigability, and incoordination significantly limited the functional ability of his back.  He estimated that during flare-ups, his back range of motion was 40 to 50 percent of non-flare range of motion.  He denied having prior back surgery.  He reported that this left leg was weaker after meningioma surgery in February 2012.  

Range of motion studies showed that forward flexion was to 50 degrees, with pain at 40 degrees, extension was to 0 degrees with pain at 5 degrees of flexion, bilateral lateral flexion was to 20 degrees with painful motion at 15 degrees on each side, and bilateral lateral rotation was to 15 degrees with pain at 10 degrees on each side.  There was no additional limitation in the range of motion after repetitive-use testing.  Functional loss and/or impairment was manifested by less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was localized tenderness or pain to palpation for joints or soft tissue of the thoracolumbar spine.  There was guarding or muscle spasm that was severe enough to result in an abnormal gait.  The Veteran was diagnosed with IVDS; however, he did not have any incapacitating episodes in the past 12 months due to IVDS.  He used a wheelchair, a brace, and a walker for assistive devices.  The examiner explained that the Veteran wore a back brace and a left ankle brace for foot drop related to the Veteran's back condition.  He also used a walker for stability for his back and left leg conditions.  The impairment was not so diminished that amputation with prosthesis would equally service the Veteran.  X-rays revealed arthritis and vertebral fracture with loss of approximately 30 percent of vertebral body.  The Veteran's thoracolumbar spine impacted his ability to work in that it mildly impaired sedentary work and moderately to severely impaired physical work.  

Overall, even considering the Veteran's additional functional loss due to pain, there was no evidence that flexion was limited to 30 degrees or less to warrant a higher, 40 percent, rating under the General Rating Formula.  

Additionally, the Board has considered VA treatment records and there are no additional functional factors present to serve as a basis for an evaluation in excess of the Veteran's currently assigned 20 percent on the basis of limitation of motion.

The Board recognizes the Veteran's statements attesting to his fatigue, flare-ups, decreased motion, stiffness, weakness, and spine pain.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2007).  His credibility also is undisputed because no reason is found to doubt him and his statements have been consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997). 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain in this case as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  The Board observes that the Veteran's competent and credible reports of fatigue, flare-ups, decreased motion, stiffness, weakness, and spine pain.  The Board recognizes that on October 2012 and May 2013 VA examinations, he has had limited range of motion due to pain, including on repetitive-use testing.  On October 2012 VA examination, he claimed that flare-ups impacted the function of the spine.  Functional loss and/or impairment was manifested by less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  On May 2013 VA examination, he claimed that during flares or when the back was used repeatedly over a period of time pain, fatigability, and incoordination significantly limited the functional ability of his back.  He estimated that during flare-ups, his back range of motion was 40 to 50 percent of non-flare range of motion.  Even so, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish pain, weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.

Based on ranges of motion referenced above, ankylosis (defined as a fixation of the joint) has neither been alleged nor shown.  Therefore, there is no basis for a higher rating due to favorable ankylosis of the entire thoracolumbar spine (40 percent), unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent) the General Rating Formula. 

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, IVDS, on October 2012 VA examination, he reported that flare-ups impacted the function of the thoracolumbar spine.  He used a wheelchair, braces, a cane, and a walker for assistance.  The examiner found that the condition impacted his ability to work in that he would have difficulty with any work that required lifting, bending, or twisting.  The condition should not affect sedentary work.   On May 2013 VA examination, he reported that flare-ups additionally limited activity.  However, on December 2010 and May 2013 VA examinations, the examiners specifically reported that the Veteran did not have any incapacitating episodes in the past 12 months due to IVDS.

Here, although the Veteran has competently and credibly reported experiencing flare-ups, there is no indication in the record and the Veteran has not alleged that he has ever been prescribed bed rest for these episodes by a physician.  See Note (1).

Therefore, there is no evidence either on VA examination reports or in the VA or private treatment records that he has ever been prescribed bed rest for a total duration of at least four weeks in a 12 month period to warrant a higher 40 or 60 percent rating.  Thus, the Board finds that a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, DC 5243 (2015).

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent for the appeal period from October 19, 2012, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D. Left Lower Extremity Sciatica

In a January 2011 rating decision the RO granted service connection for left lower extremity sciatica and assigned a 10 percent disability rating, effective October 19, 2010.  In December 2012, the RO increased the rating to 20 percent disabling, effective October 19, 2012.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, DC 8520. 

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. §  4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.




i. Prior to October 19, 2012

On review of the record, the Veteran underwent a VA examination in December 2010.  At that time, he reported that he had chronic mid and low back pain with radiation in to the left hip; however, he denied any numbness or tingling in the left leg.  Sensory examination revealed that the peroneal nerve on the left lower extremity had decreased pain or pinprick in the lateral foot.  Vibration, position sense, and light touch were normal.  There was no dysesthesias.  Muscle strength testing revealed that left hip flexion and extension and knee flexion and extension were 4/5.  Muscle tone was normal and muscle atrophy was not present.  Lasegue's sign on the left side was positive.  The Veteran used a walker for an assistive device.  After x-rays were reviewed, the Veteran was diagnosed with DJD of the lumbar spine and lumbar strain with left sciatica, which affected his ability to lift and carry due to pain.  The condition affected prolonged sitting and standing, lifting and carrying, and ambulation.

For the appeal period from October 19, 2010 to October 19, 2012, the Veteran's left lower extremity sciatica was manifested by chronic mid and low back pain radiating into the left hip and decreased pain or pinprick in the lateral foot, muscle strength was 4/5 in left hip and knee flexion and extension, muscle tone was normal, and muscle atrophy was not present, more nearly approximating mild incomplete paralysis of the sciatic nerve.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  On examination, vibration, position sense, and light touch were normal.  There was no dysesthesias.  Again, muscle strength was 4/5 in left hip and knee flexion and extension, muscle tone was normal, and muscle atrophy was not present.  Based on the above, for the rating period from October 19, 2010 to October 19, 2012, the Board finds that the weight of the lay and medical evidence demonstrates that left lower extremity sciatica has not more nearly approximated moderate incomplete paralysis of the sciatic nerve (the criteria for a 20 percent rating under Diagnostic Code 8520); therefore, the Board finds that disability ratings in excess of 10 percent are not warranted under Diagnostic Code 8520 for the service-connected left lower extremity sciatica for the rating period from October 19, 2010 to October 19, 2012.  38 C.F.R. §§ 4.3, 4.7.

The preponderance of the evidence is against the Veteran's claim. 

ii. From October 19, 2012

On October 19, 2012 VA back (thoracolumbar spine) conditions DBQ, the Veteran had complaints of a lot of spasms, weakness, and numbness below the knee of his left leg.  He used a wheelchair, braces, a cane, and a walker for assistance.  Muscle strength of the left hip flexion was 3/5, left knee extension was 4/5, left ankle plantar flexion was 5/5, left ankle dorsiflexion was 5/5, and left great toe extension was 5/5.  There was no muscle atrophy present.  Deep tendon reflexes of the bilateral knees and ankles were 2+.   Sensory examination of the upper anterior thigh was normal bilaterally, was decreased in the left thigh/knee, lower leg/ankle, and foot/toes.  Straight leg raising test was positive on the left side.  The Veteran had moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the left lower extremity involving the sciatic nerve.  The examiner described the Veteran's radiculopathy as severe.  There were no other neurologic abnormalities.  

On May 2013 VA examination, the Veteran was diagnosed with chronic lumbar strain with DJD and compression fracture at T8 and left lower extremity sciatica.  The Veteran had complaints of daily back pain radiating down he left leg.  Deep tendon reflexes were 2+ in the right knee, 3+ in the left knee, and 2+ in the bilateral ankles.  Sensory examination was normal.  Straight leg raising test was normal, bilaterally.  The Veteran had radiculopathy with moderate constant pain, severe paresthesias and/or dysesthesias, and severe numbness in the left lower extremity.  There was involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve on the left side.  The examiner described the Veteran's radiculopathy as moderate.  No other neurologic abnormalities were identified.  He used a wheelchair, a brace, and a walker for assistive devices.  The examiner explained that the Veteran wore a back brace and a left ankle brace for foot drop related to the Veteran's back condition.  He also used a walker for stability for his back and left leg conditions.  Muscle strength on left hip flexion, knee extension, and ankle plantar flexion was 3/5.  Muscle atrophy was present in the left calf (normal side was 36.5 cm and atrophied side was 35.5 cm).

The Board finds that the Veteran's left lower extremity sciatica more closely approximates the criteria for a 40 percent rating under Diagnostic Code 8520 ("moderately severe" incomplete paralysis of the sciatic nerve) for the period from October 19, 2012.  Although on October 19, 2012 VA examination, the Veteran had moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the left lower extremity involving the sciatic nerve; the examiner described the Veteran's radiculopathy as severe.   Likewise, although the VA examiner in May 2013 described the Veteran's radiculopathy as "moderate" and the Veteran had moderate constant pain, the examiner also reported that the Veteran had severe paresthesias and/or dysesthesias, and severe numbness in the left lower extremity.  Also, the Veteran wore a back brace and a left ankle brace for foot drop related to the Veteran's back condition.  He used a walker for stability for his back and left leg conditions.  Muscle strength of the left hip was 3/5.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds the Veteran's symptoms more nearly approximate the criteria for a 40 percent disability rating. 

Nonetheless, at no time since October 19, 2012, did the Veteran's symptoms more nearly approximate the criteria for a 60 percent rating.  This is particularly true in light of the May 2013 VA examiner's findings that the Veteran wore a left ankle brace for foot drop related to the Veteran's back condition and used a walker for stability related to the back and leg conditions (the Veteran is also separately service-connected for a lumbar spine and left hip/leg disabilities).  However, foot drop was no identified on objective examination, active movement remained possible below the knee and flexion of the knee was not shown to be weakened or lost.  Also, at its worst muscle strength of the left hip flexion was 3/5, left knee extension was 4/5, left ankle plantar flexion was 5/5, left ankle dorsiflexion was 5/5, and left great toe extension was 5/5; deep tendon reflexes were 3+ in the left knee and 2+ in the left ankle; there was decreased sensation in the left thigh/knee, lower leg/ankle, and foot/toes; and the Veteran had radiculopathy with moderate constant pain, moderate intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness in the left lower extremity.  While muscle atrophy was present in the left calf (normal side was 36.5 cm and atrophied side was 35.5 cm) on May 2013, there was no indication that severe incomplete paralysis of the sciatic nerve with marked muscular atrophy was present.  Overall, the October 2012 and May 2013 VA examiners' indicated that the Veteran's left leg extremity sciatica was moderately severe.  During the appeal period from October 19, 2012, the evidence does not more nearly approximate the criteria for a 40 percent rating or higher for the lower extremity sciatica.
  
For these reasons, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that a rating of 40 percent, but no higher, for the service-connected left lower extremity sciatica is warranted.

E. Left Hip Disability

As previously mentioned, in a January 2011 rating decision, the RO granted service connection for left hip DJD and assigned a 10 percent disability rating, effective October 19, 2010.  In a January 2013 rating decision, the RO increased the evaluation assigned for left hip DJD to 20 percent disabling based on limitation of flexion, effective July 13, 2012 under DCs 5010-5252.

In March 2014, the RO assigned separate 10 percent evaluations for left hip impairment and limitation of extension of the left hip effective July 13, 2012 under DCs 5253 and 5251, effective July 13, 2010.  

Overall, the hip can be rated under DCs 5250-5255.  38 C.F.R. § 4.71a.  Assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, the Board finds that assigning separate ratings based on limitation of extension, flexion, adduction and rotation of the hip under Diagnostic Codes 5251, 5252 and 5253 would not amount to pyramiding under 38 C.F.R. § 4.14.  Separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Estaban v. Brown, 6 Vet. App. 259 (1994).  Here the key consideration has been met, in that limitation of extension, flexion, adduction, and rotation concern excursions of movements in different planes, and these limitations therefore constitute different bases for rating the hip.  See 38 C.F.R. § 4.45.  If these limitations are demonstrated, they must be rated separately to adequately compensate for functional loss associated with the service-connected hip disability. See 38 C.F.R. § 4.40; see also VAOPGCPREC 9-2004 (separate ratings may be assigned for disability of the same joint where veteran has both limitation of flexion and limitation of extension of same leg). 

DC 5252 provides for 10, 20, 30 and 40 percent evaluations where flexion of the thigh is limited to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively.  Other applicable diagnostic codes include DC 5251, which provides for a 10 percent evaluation for extension of the thigh limited to five degrees.  DC 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh of (cannot toe-out more than) 15 degrees, or limitation of adduction (cannot cross legs); a 20 percent evaluation is warranted for limitation of adduction of the thigh where motion is lost beyond 10 degrees.

In considering the applicability of other diagnostic codes, the Board finds that DCs 5250 (ankylosis of the hip), 5254 (flail joint of the hip), and 5255 (impairment of the femur) are not applicable as there was no evidence of ankylosis, flail joint, or impairment of the femur during the appeal periods prior to and from July 13, 2012.  Accordingly, these diagnostic codes may not serve as the basis for an increased rating in this case.

i. Prior to July 13, 2012

On December 2010 VA examination, the Veteran reported a history of his left hip giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of motion of the joint.  He denied episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  The condition affected the motion of the joint.  On examination, there was tenderness and pain at rest.  Range of motion studies revealed objective evidence of pain with active motion on the left side.  Left flexion was 0 to 60 degrees, left extension was 0 to 20 degrees, left abduction was 0 to 15 degrees, he could not cross left leg over his right and his toes were out greater than 15 degrees.  There was objective evidence of pain with no additional limitations following repetitive motion.  There was no joint ankylosis.  After x-rays, the Veteran was diagnosed with DJD of the left hip.  The examiner reported that there were significant effects on the Veteran's occupation due to decreased mobility and pain.  Regarding activities of daily living, there was a mild effect on shopping, bathing, dressing, toileting, and driving and a moderate effect on chores, exercise, recreation, and traveling.  The condition prevented the Veteran from engaging in sports.  

For the appeal period prior to July 13, 2010, the Board has determined that the Veteran is entitled to no more than a 10 percent disability rating under any of the rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  In that regard, the Board has considered the Veteran's credible complaints of a history of his left hip giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of motion of the joint, as well as all evidence of record related to limitation of motion, and pain on motion, including the limitation of adduction with the inability to cross legs.  Additionally, the Veteran's left hip disability had a mild effect shopping, bathing, dressing, toileting, and driving and a moderate effect on chores, exercise, recreation, and traveling.  The condition prevented the Veteran from engaging in sports.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 10 percent.  Specifically, there is no indication that the Veteran's limitation of motion of the left hip, even on flare-ups, resulted in limitation of flexion of the thigh at the hip to 30 degrees, or limitation of abduction of the thigh with motion lost beyond 10 degrees.  Rather, range of motion testing has shown no additional loss on repetitive testing and the treatment records are absent for findings of a more severe loss of range of motion on flare-ups.  Increased ratings would not be warranted under DCs 5251 or 5252 and additional separate ratings for pain under those DCs would constitute pyramiding.  Moreover, the Board finds that the current 10 percent rating compensates the Veteran for the pain he experiences on flare-up, or that interferes with his daily activities.  Accordingly, a rating higher than 10 percent for a left hip disability is not warranted for the period prior to July 13, 2012.  

ii. From July 13, 2012

On October 2012 VA examination, the Veteran reported that he had flare-ups that impacted the function of his left thigh.  He stated that he had no control over his left leg, which was spastic and spasms and moved involuntarily.  He reported that he drags his left leg and was frequently off balance and has fallen twice due to this.  Range of motion studies revealed forward flexion ending at 35 degrees with no objective evidence of pain; extension ending at greater than 5 degrees with no objective evidence of pain; abduction was not lost beyond 10 degrees; adduction was limited such that he could not cross his legs; rotation was not limited such that he could not toe-out more than 15 degrees.  On repetitive-use testing left hip flexion ended at 30 degrees; extension ended at 5 or greater degrees; abduction was not lost beyond 10 degrees; adduction was limited such that he could not cross his legs; rotation was not limited such that he could not toe-out more than 15 degrees.  There was functional loss and/or impairment of the hip and thigh due to less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.   

Muscle strength in the left hip with flexion was 3/5, abduction was 3/5, and extension was 4/5.  There was no ankylosis.  The examiner reported that there was no malunion or nonunion of femur, flail hop joint or leg discrepancy.   The Veteran did not have prior left hip surgery.  He wore a brace on his left ankle and also used a wheelchair, walker, and/or cane for assistance.  The functioning of the left hip was not so diminished that amputation with prosthesis would equally serve the Veteran.   In regards to functional impact, the examiner found that the Veteran would have difficulty with performing any work which requires prolonged standing, sitting, or walking secondary to his hip problems. 

For the appeal period from July 13, 2010, the Board has determined that the Veteran is entitled to no more than a 20 percent disability evaluation for left hip limitation of flexion.  He is entitled to a separate disability evaluation of not more than a 10 percent for left hip limitation of addiction in which he could not cross his legs as well as limitation of rotation in which he could not toe-out more than 15 degrees.  He is entitled to another sperate disability evaluation of not more than 10 percent for left hip limitation of extension to 5 degrees.  

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  In that regard, the Board has considered the Veteran's credible complaints of flare-ups with spasms and involuntary movement.  He reported that he drags his left leg and was frequently off balance and has fallen The Veteran had functional loss and/or impairment of the hip and thigh due to less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.   Muscle strength in the left hip with flexion was 3/5, abduction was 3/5, and extension was 4/5.  He wore a brace on his left ankle and also used a wheelchair, walker, and/or cane for assistance.  In regards to functional impact, the examiner found that the Veteran would have difficulty with performing any work which requires prolonged standing, sitting, or walking secondary to his hip problems.  The October 2012 VA examination demonstrated that after repetitive motion, the Veteran's left hip flexion was limited to 30 degrees.  However, the record does not show that flexion has been limited to 20 degrees or less to warrant higher (30 and 40) ratings under DC 5252.  As limitation of abduction with motion lost beyond 10 degrees was not shown, a higher 10 percent rating under DC 5253 is not warranted.  As a 10 percent disability rating is the maximum allowable evaluation by law for limitation of extension and the Veteran is already in receipt of this rating under DC 5251, a higher rating is not possible.  

The preponderance of the evidence is against the Veteran's claim. 

F. Extraschedular Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's residuals of a right thumb fracture, right elbow, lumbar spine, left lower extremity sciatica, and left hip are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his residuals of right thumb fracture is contemplated by DC 5228, his right elbow disability is contemplated by DC DCs 5010-5206, his lumbar spine disability is contemplated by DC 5242, and his left hip disabilities are contemplated in DCs 5251-5253 in that these diagnostic codes provide ratings based upon the extent to which all of the reported residual of right thumb, right elbow, lumbar spine and left hip disabilities symptoms cause overall limitation of motion and function of the right thumb, right elbow, lumbar spine and left hip disabilities (including due to pain, weakness, fatigue, incoordination).  Additionally, the Veteran's left lower extremity sciatica has been manifested radiating pain, decreased pain or pinprick in the lateral foot, decreased muscle strength, abnormal deep tendon reflexes in the left knee, paresthesias and/or dysesthesias, and numbness all of which have been contemplated in DC 8520.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.


ORDER

Service connection for the right thumb scar is granted. 

Throughout the appeal period, an initial 10 percent disability rating, but no higher, for residuals of a right thumb fracture is granted.

From May 1, 2013, an initial 10 percent disability rating, but no higher, for right elbow DJD is granted; from May 1, 2013 a disability rating in excess of 10 percent for right elbow DJD is denied.  

Prior to October 19, 2012, an initial rating in excess of 40 percent for a lumbar spine disability is denied; from October 19, 2012 a rating in excess of 20 percent is denied. 

Prior to October 19, 2012, an initial disability rating in excess of 10 percent for left lower extremity sciatica is denied, from October 19, 2012, a disability rating of 40 percent, but no higher, for left lower extremity sciatica is granted. 

Prior to July 13, 2012, an initial disability rating in excess of 10 percent for left hip impairment is denied; from July 13, 2012, initial disability ratings in excess of 20, 10, and 10 percent, respectively, for left hip DJD limitation of flexion, limitation of extension, and left hip impairment is denied.


REMAND

In March 2015 correspondence, Dr. S.G. Barnes of Barnes Rehabilitation Services opined that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected status post radiation treatment for adenocarcinoma of the prostate; radiculopathy, left upper extremity; cervical spine DDD; left hip DJD; left lower extremity sciatica; chronic lumbar strain with DJD; right wrist DJD; right thumb fracture; malaria; right thigh shrapnel scar; right elbow shrapnel scars; and ED secondary to prostate disability.  However, Dr. S.G. Barnes did not address the Veteran's education, training, or prior work experience when formulating her opinion. 

Also, unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran has been afforded VA examinations to assess the severity of some of his service-connected disabilities and opinions have been provided as to the impact of some of these disabilities on his employability.  However, opinions have not been provided as to all of the Veteran's service-connected disabilities and the available VA examination reports do not contain an explicit opinion as to whether the Veteran's combined service-connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As adequate findings concerning the impact of all the Veteran's service-connected disabilities upon his employability are directly pertinent to his potential entitlement to a TDIU and sufficient opinions have not been obtained as to all service-connected disabilities, the Board finds that further medical findings as to the functional effects of the Veteran's service-connected disabilities with consideration of his education, training, or prior work experience would be helpful in resolving the claim for a TDIU.  Hence, a remand is necessary to afford the Veteran a new VA examination to assess the current impact of his service-connected disabilities on gainful occupation for which his education and occupational experience would otherwise qualify him. 

As for VA records, the claims file reflects that the Veteran had received treatment from the Amarillo Healthcare System and that records from that facility dated through June 2012 have been associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all records of pertinent treatment from the Amarillo Healthcare System (from June 2012) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO should specifically request that the Veteran furnish, or furnish an updated authorization to enable it to obtain private treatment records.   Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent records from Amarillo Healthcare System dated since June 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 
 
2. Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
 
4. After the completion of directives 1 through 3 above, schedule the Veteran a VA examination to determine whether his service-connected disabilities (at the time of this remand service connection is in effect for right thumb scar, right thigh and right elbow shrapnel scars, status post radiation treatment for adenocarcinoma of the prostate, radiculopathy of the left upper (minor) extremity, cervical spine degenerative disc disease, left hip DJD, left lower extremity sciatica, lumbar strain with DJD and compression fracture at T8, right wrist DJD, left hip limitation of extension, right elbow DJD, residuals of a right thumb fracture, malaria, erectile dysfunction, and left hip DJD with impairment, limitation of adduction, limitation of extension, ) alone or in the aggregate, preclude gainful employment for which he would otherwise be qualified.  

The contents of the entire, electronic claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should opine as to whether, without regard to the Veteran's age, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him. 

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why. 

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be considered in formulating any opinions.
 
5. After the requested examinations have been completed, the report should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
6. After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence that has not previously been addressed in the in the prior December 2013 and March 2014 statements of the case of record, and readjudicate the issue of entitlement to a TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


